ORMOND, J.
— The objection to the writ is, that it is stated that the writ is “in a plea of the case,” instead of trespass on the case. The “trespass” supposed to have been committed, is a pure fiction, which is retained in the form of the writ after the cause which gave rise to it, has ceased to exist: its omission, therefore, is not error. The writ and endorsement, is sufficient to show that it is sued out in assumpsit, which is an action well known to the law.
Let the judgment be reversed, and the cause remanded.